       Case 2:19-cv-02764-MLCF-JVM Document 10 Filed 08/20/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF LOUISIANA

MARGEAUX ANN LAIBE                           )      CIVIL ACTION NO. 2:19-CV-02764
                                             )
                Plaintiff,                   )
                                             )      JUDGE FELDMAN
         v.                                  )
                                             )      MAGISTRATE JUDGE VAN MEERVELD
SARDONIC SENTIMENTS, INC. &                  )
DESIREE ONTIVEROS                            )      DIVISION F
                                             )
                Defendant                    )
                                             )
                                             )

                                            ORDER

         Before the Court is the parties’ Joint Motion to File Confidential Settlement Agreement

Under Seal. The parties have requested that the Court seal the Confidential Settlement

Agreement to be submitted in support of the parties’ Joint Motion to Approve Settlement on

grounds that the exhibits contain confidential business information and information pertaining to

Plaintiffs’ earnings and income. Because the parties’ have provided a non-confidential

description of what is to be sealed, a statement of why sealing is necessary, a citation to

governing case law and stated the time period during which the exhibits shall be maintained

under seal,

         IT IS HEREBY ORDERED that the Joint Motion to File Confidential Exhibits Under

Seal is GRANTED.



                                       20th day of __________,
         NEW ORLEANS, LOUISIANA, this _____         August 2019.

                                                    ____________________________________
                                                    UNITED STATES DISTRICT JUDGE




{N3868746.1}
